Dear Mr. Mayer
This office is in receipt of your recent opinion request in which you presented the following issue for review:
      We are requesting an attorney general opinion concerning the Louisiana TOPS Program, R.S. 17:3048.1 et seq. We are seeking clarification on whether or not this program is based on merit.
      The Louisiana Civil Code Article 11 states that:
      The words of a law must be given their generally prevailing meaning.
      Words of art and technical terms must be given the technical meaning when the law involves a technical matter.
      Further, La. R.S. 1:3 reads a follow:
      Words and phrases shall be read with their context and shall be construed according to the common and approved usage of the language. Technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in the law, shall be construed and understood according to such peculiar and appropriate meaning.
Merriam-Webster's Collegiate Dictionary — Tenth Edition defines "merit" as that "character or conduct deserving reward, honor, or esteem."
La. R.S. 17:3048.1 set out the criteria that must be met in order for one to receive a TOPS scholarship. The legislation offers three different levels of awards to students who qualify and they are the Opportunity Award, the Performance Award, and the Honors Award.
The TOPS-Opportunity Award requires, in addition to the basic residency requirements, that:
      1. each student have a high school GPA of 2.50 on a 4.00 scale;
      2. each student take 16.5 core units, as defined by the statute; and
      3. each student achieve a composite score on the ACT that is equal to or higher than the state's ACT average, rounded to the nearest whole number reported for the prior year (with a minimum of 19), or the SAT equivalent.
      The recipient of this award receives tuition cost only.
The TOPS-Performance Award requires, in addition to the basic residency requirements, that:
      1. each student have a high school GPA of 3.50 on a 4.00 scale;
      2. each student take 16.5 core units, as defined by the statute; and
      3. each student achieve a 23 on the ACT or the SAT equivalent.
The recipient of this award receives tuition cost plus $400.00 per academic year.
The TOPS-Honors Award requires, in addition to the basic residency requirements, that:
      1. each student have a high school GPA of 3.50 on a 4.00 scale;
      2. each student take 16.5 core units, as defined by the statute; and
      3. each student achieve a 27 on the ACT or the SAT equivalent.
The recipient of this award receives tuition cost plus $800.00 per academic year.
Students receiving a TOPS Award must enroll in a college or university by the semester (excluding the summer session) following the first anniversary date of high school graduation and be a first time freshman.
Each student receiving a TOPS award must further maintain a minimum GPA by the end of each academic year and achieve a certain number of academic hours each year in order to continue receiving the TOPS Award.
Therefore, each of these awards and the amounts given is directly related to a high school graduate's cumulative grade point average and score on the ACT or SAT, i.e., a student's merit. Each student's high school performance is evaluated to determine whether they should receive an award, and if so, which award they will receive.
In conclusion, Louisiana's Tuition Opportunity Program for Students (TOPS) is a State supported merit based scholarship program which evaluates each student's cumulative grade point average and ACT or SAT score, among other criteria, to determine whether they qualify for a TOPS scholarship, and if so, which type of award they will receive. Therefore, the TOPS scholarship is based on a student's merit.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: VERONICA L. HOWARD
Assistant Attorney General
RPI:VLH:lrs